DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP16188069.5, filed on 09/09/2016.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/14/2020.
Applicant’s election without traverse of Group I (Claims 1-13) in the reply filed on 08/14/2020 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7, 9-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Flick et al. (WO 2016005417 A1, hereinafter Flick 2016) in view of Flick (WO 2015060555, hereinafter Flick 2015).
Regarding claim 1, Flick 2016 discloses a machine for preparing and dispensing a beverage (Modified Fig. 1, 4: beverage preparation machine) comprising: 
a unit for extracting a beverage ingredient capsule to form the beverage (Modified Fig. 1, 14: extracting unit, where capsule 6 is put into the extracting unit), 
the unit having a first part and a second part that are relatively movable between a distant position for inserting and/or removing a capsule and a close position for securing and extracting the capsule (Modified Fig. 1, 42: cavity, where the cavity contains injector 40 and extraction wall 46 which are both moveable relative to each other); 
a control unit for controlling the extracting unit to extract the capsule (Page 7, Para. 3, lines 6-7, “…the processing unit to control the actuator unit to actuate the capsule transfer mechanism is response to the sensor signal…”); 

an external placement support on which such machine is located or a machine support to collect the beverage (Modified Fig. 1, 20: base), 
the extracting unit comprises an actuator configured to relatively move the first and second parts between their relatively distant position and their relatively close position (Extraction Unit, lines 1-4, “The extraction unit 14 is operable to receive and process the capsule 6 to extract an ingredient therefrom...”),
the actuator being connected to the control unit and controlled (Page 30, lines 33-35, “…control system comprising a processing unit…the processing unit to control the actuator unit to actuate the capsule transfer mechanism is response to the sensor signal…”).
Flick 2016 does not disclose:
Moving the first and the second parts of the actuator when the detecting arrangement detects the presence of the receptacle in the receptacle placing area.
However, Flick 2015 discloses, in the same field of invention of capsule based beverage making apparatuses, a sensor for detecting the receptacle when placed into the receptacle placing area (Page 15, lines 4-5, “…receptacle detection sensors to detect the presence of the receptacle supported by a receptacle support…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the beverage making apparatus’s control algorithm for detecting capsule proximity in Flick 2016 by applying the algorithm to the sensor for detecting receptacle proximity as taught by Flick 2015. 



    PNG
    media_image1.png
    887
    1189
    media_image1.png
    Greyscale

Modified Figure 1, Flick 2016

Regarding claim 3, modified Flick teaches the apparatus according to claim 2, as set forth above, discloses wherein the control unit controls the capsule dispenser (Inherently disclosed in Flick 2016, Fluid Supply, Para. 4, lines 19-20, “…The capsule holder loading mechanism 34 is operable to drive the capsule holder 32…”) to release the capsule from the feeder when the first and second parts are in the distant position (Inherently disclosed in Flick 2016, Page 6, lines 31-35, “…The capsule transfer mechanism may be configured to effect transfer of a capsule to the extraction unit by effecting transfer of the capsule to a capsule insertion channel of the extraction unit…comprise…actuation member drive mechanism…”) or moving towards the distant position for an entry of such capsule into the extraction chamber when the first and second parts are brought back into their close position.
Regarding claim 5, modified Flick teaches the apparatus according to claim 2, as set forth above, discloses wherein the capsule feeder comprises or is associated with a capsule sensor connected to the control unit (Inherently disclosed in Flick 2016, Claim 12, Para. 4, “…processing unit to control the actuator unit to actuate the capsule transfer mechanism is 
Regarding claim 7, modified Flick teaches the apparatus according to claim 1, as set forth above, discloses wherein the unit comprises a liquid supplier for supplying liquid (Inherently disclosed in Flick 2016, Page 7, line 30, “…a fluid supply operable to supply fluid to the extraction unit…”), the liquid supplier being connected to and controlled by the control unit to supply the liquid into the extraction chamber (Inherently disclosed in Flick 2016, Claim 14, “…control the fluid supply and/or the extraction unit using information related to the detected type of the capsule…”) and to interrupt such supply, automatically and/or manually via an user-interface connected to the control unit and/or when a removal of the receptacle is detected by the detecting arrangement (Inherently disclosed in Flick 2016, Page 22, lines 23-25, “…The user interface 68 is operable to receive commands from a user and to supply the commands to the processing unit 70 for execution…execute an extraction process…”).
Regarding claim 9, modified Flick teaches the apparatus according to claim 7, as set forth above, discloses wherein the control unit configured to control the liquid supplier not to supply automatically the liquid into the extraction chamber when the first and second parts have reached their close position without any capsule housed in the extraction chamber (Inherently disclosed in Flick 2016, Page 7, lines 29-35, “…an extraction unit … a fluid supply operable to supply fluid to the extraction unit…the processing unit to control the actuator unit to actuate the capsule 
Regarding claim 10, modified Flick teaches the apparatus according to claim 7, as set forth above, discloses which comprises a capsule sensor connected to the control unit and configured for sensing a type of a capsule fed to the extraction chamber (Inherently disclosed in Flick 2016, Page 5, Para. 1, lines 7-9, “…a second sensor arrangement of one or more sensors arranged to detect/determine a geometric property (e.g. a length) of a portion of the capsule preferably to determine a type of the capsule….”), the control unit being configured to control the liquid supplier according to a liquid supply program associated with the type (Inherently disclosed in Flick 2016, Control System, Para. 1, lines 2-3, “…control system 18 is operable to control the other first level components to extract the one or more ingredients from the capsule 6…”, where commands may include “adjust[ing] an operating parameter of the beverage preparation machine 4”).

Regarding claim 13, Flick 2016 discloses a combination of a machine for preparing and dispensing a beverage (Modified Fig. 1, 14: extracting unit) comprising a unit for extracting a beverage ingredient capsule to form the beverage (Modified Fig. 1, 6: capsule), the unit having a first part and a second part that are relatively movable between a distant position for inserting and/or removing a capsule and a close position, for resourcing and extracting the capsule (Modified Fig. 1, 42: cavity, where the cavity contains injector 40 and extraction wall 46 which are both moveable relative to each other); a control unit for controlling the extracting unit to extract the capsule (Page 7, Para. 3, lines 6-7, “…the processing unit to control the actuator unit to actuate the capsule transfer mechanism is response to the sensor signal…”), an outlet for 
Flick 2016 does not disclose:
Moving the first and the second parts when the detecting arrangement detects the presence of the receptacle in the receptacle placing area and the capsule.
However, Flick 2015 discloses, in the same field of invention of capsule based beverage making apparatuses, a sensor for detecting the receptacle when placed into the receptacle placing area (Page 15, lines 4-5, “…receptacle detection sensors to detect the presence of the receptacle supported by a receptacle support…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the beverage making apparatus’s control algorithm for detecting capsule proximity in Flick 2016 by applying the algorithm to the sensor for detecting receptacle proximity as taught by Flick 2015. 
	One of ordinary skill in the art would have been motivated to make this modification in order to allow the beverage apparatus to detect the presence of the container given by the user and allow for additional monitoring of the preparation process as stated by Flick 2015, Page 14, 

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Flick et al. (WO 2016005417 A1, hereinafter Flick 2016) in view of Flick (WO 2015060555, hereinafter Flick 2015) in further view of Degli Esposti Venturi (WO 2013042042 A1, hereinafter Degli).
Regarding claim 4, modified Flick teaches the apparatus according to claim 2, as set forth above.
Modified Flick does not disclose: 
Wherein the control unit controls the capsule dispenser to retain the capsule at the feeder and away from the extraction chamber when the first and second parts are: in the close position or relatively moving thereto; or in the distant position and about to relatively move to the close position so as to leave insufficient time for the capsule, if it were released from the dispenser, to be received into the extraction chamber prior to the first and second parts reaching the close position.
However, Degli discloses, in the same field of invention of beverage producing machines with capsule inserts, a control unit with the ability to retain the capsule from the extraction chamber when the extraction chamber parts are not ready for receiving the capsule (Claim 1, “first retaining means for holding a cartridge (2) in the first standby zone…second retaining means…retain a cartridge (2) at a second retaining zone…at least one check and control unit 
One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of preventing movement into the extraction chamber when the chamber is not ready to receive, which can reduce injury as stated by Degli, Para. 2 before claims, lines 1-2, “…both the avoidance of damage to the device caused by any cartridge jamming, and the prevention of injury if the user were to insert his fingers at the second retaining means…”.
Regarding claim 6, modified Flick teaches the apparatus according to claim 1, as set forth above, discloses wherein the control unit is configured to control the actuator so that the first and second parts are moved by the actuator: from the close position into the distant position when the detection arrangement detects a placement of said receptacle into the placing area (Inherently disclosed in Flick 2016, Page 8, lines 30-35, “…detecting a capsule and identifying a type of a capsule using the capsule detection system; actuating with the actuator unit the capsule transfer mechanism to transfer the capsule to the extraction unit…”, where when the capsule is inserted into the extraction unit, the extractors would inherently be opened).


Actuator control from the distant position into the close position after a predetermined period of time has lapsed starting from detecting the placement of said receptacle or from reaching the distant position.
However, Degli discloses, in the same field of invention of beverage producing machines with capsule inserts, actuator control and movement from an open position to a close position after a predetermined period of time has lapsed after detecting the placement of a capsule (Page 19, Para. 4, lines 2-5, “…[check and control unit] may be programmed to reclose the unit 3 either when the detection sensor 49, 50 indicates an away movement by what it previously detected as approaching, or automatically several seconds after opening…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the beverage making apparatus from modified Flick with the control for the extraction mechanism to automatically close post-detection after several seconds as taught by Degli.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of preventing cartridge jamming as stated by Degli, Para. 2 before claims, lines 1-2, “…both the avoidance of damage to the device caused by any cartridge jamming…”.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Flick et al. (WO 2016005417 A1, hereinafter Flick 2016) in view of Flick (WO 2015060555, hereinafter Flick 2015) in further view of Talon et al. (ES 2564034 T3, hereinafter Talon).
Regarding claim 8, modified Flick teaches the apparatus according to claim 7, as set forth above, discloses wherein the control unit is configured to control the liquid supplier to supply 
Modified Flick does not disclose:
 The first and second parts have reached their close position without any capsule housed in the extraction chamber so as to rinse or clean at least part of the unit, the liquid supplier being for instance configured to supply said liquid at a rinsing or cleaning temperature that is different to the temperature of such liquid for forming a beverage.
However, Talon discloses, in the same field of invention of capsule based beverage machines, high temperature cleaning fluid passing through a beverage making apparatus when the housing contains no capsule (Cleaning fluid, Summary of the invention, Para. 12, lines 3-5, “…allows the cleaning fluid to pass through the cleaning channel (s)…If necessary, several wetting / draining cycles can be carried out, in which the cleaning liquid (for example, either hot water or hot decalcifying liquid) is alternatively…”, where the capsule carrier has a distribution opening when it does not house a capsule, where high temperature cleaning fluid would 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of being able to clean the entire apparatus without the need for disassembling any components as stated by Talon, Background of the invention, Para. 11, lines 2-3, “…beverage preparation machine… which can be cleaned and descaled, without the need for a disassembly operation…”.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Flick et al. (WO 2016005417 A1, hereinafter Flick 2016) in view of Flick (WO 2015060555, hereinafter Flick 2015) in further view of Hanneson et al. (CN 105263375 A, hereinafter Hanneson).
Regarding claim 11, modified Flick teaches the apparatus according to claim 7, as set forth above.
Modified Flick does not disclose:
Wherein the control unit has an end-of-extraction management program which is run automatically when the liquid supply is interrupted to: immediately relatively move the first and second parts into their distant position so as to remove any capsule from inbetween the first and second parts; or to maintain the first and second parts in the close position during a predetermined period of time, for allowing a manual request to supply via the liquid supplier an additional amount of liquid into the extraction chamber and, in 
However, Hanneson discloses, in the same field of invention of capsule based beverage making apparatuses, a control system for ejecting a capsule if the liquid supply is interrupted (Para. 2 before claims, lines 2-6, “…if no pumping a predetermined amount of fluid…the process 200 proceeds to step 224 and the fluid pump 122 and deactivate 134 and displays an error message in the control interface 20. If the step 222 determines that a predetermined amount of fluid has been pumped during the time interval, the process 200 proceeds to 134 deactivated and the fluid pump 122 and the air pump 136 is activated for a predetermined time interval to eliminate any residual fluid capsule 16 in step 226…”, where process 200 is controlled by control system 190, where when fluid is already pumped into the extraction chamber, the capsule will be extracted; where when fluid is not pumped into the extraction chamber, the system is deactivated and awaits further instruction, inherently meaning the capsule is held within the closed position of the chamber). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the beverage making apparatus from modified Flick with the control system for ejecting a capsule if the liquid supply is interrupted as taught by Hanneson. 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a fluid control system tailored specifically for interfacing with a capsule as stated by Hanneson, Para. 7 before claims, lines 1-3, “…a control system 190…implemented…the capsule 16 a process of preparing a beverage 200…”.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Flick et al. (WO 2016005417 A1, hereinafter Flick 2016) in view of Flick (WO 2015060555, hereinafter Flick 2015) in further view of Rithener et al. (WO 2016026928 A1, hereinafter Rithener). 
Regarding claim 12, modified Flick teaches the apparatus according to claim 1, as set forth above. 
Modified Flick does not disclose:
Wherein the control unit is connected to at least one component and/or a capsule sensor, in the machine by a wireless connection.
However, Rithener discloses, in the same field of invention of capsule based beverage making apparatuses, a beverage making apparatus with a control unit connected to a sensor in the machine through a wireless connection (Para. 1 from Interoperability of Beverage Preparation Machine and Capsule Dispenser, lines 4-5, “…The communication interface 134 can be configured for cabled media or wireless media or a combination thereof as discussed previously for the communication interface 104 of the beverage preparation machine…”, where the sensors are connected to the processing unit and the processing unit communicates via the communication interface). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the beverage making apparatus in modified Flick with a wireless connection between the sensors and the control unit as taught by Rithener.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of beverage information transfer as stated by Rithener, Abstract, line 5, “… obtain beverage preparation information…”. Furthermore, it would have been obvious to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
1/5/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761